Name: Council Regulation (EEC, Euratom, ECSC) No 1084/92 of 28 April 1992 amending Regulation No 422/67/EEC, No 5/67/Euratom determining the emoluments of the President and Members of the Commission, of the President, Judges, Advocates-General and Registrar of the Court of Justice and of the President, Members and Registrar of the Court of First Instance, and Regulation (EEC, Euratom, ECSC) No 2290/77 determining the emoluments of the Members of the Court of Auditors
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  taxation
 Date Published: nan

 Avis juridique important|31992R1084Council Regulation (EEC, Euratom, ECSC) No 1084/92 of 28 April 1992 amending Regulation No 422/67/EEC, No 5/67/Euratom determining the emoluments of the President and Members of the Commission, of the President, Judges, Advocates-General and Registrar of the Court of Justice and of the President, Members and Registrar of the Court of First Instance, and Regulation (EEC, Euratom, ECSC) No 2290/77 determining the emoluments of the Members of the Court of Auditors Official Journal L 117 , 01/05/1992 P. 0001 - 0002 Finnish special edition: Chapter 1 Volume 2 P. 0168 Swedish special edition: Chapter 1 Volume 2 P. 0168 COUNCIL REGULATION (EEC, EURATOM, ECSC) No 1084/92 of 28 April 1992 amending Regulation No 422/67/EEC, No 5/67/Euratom determining the emoluments of the President and Members of the Commission, of the President, Judges, Advocates-General and Registrar of the Court of Justice and of the President, Members and Registrar of the Court of First Instance, and Regulation (EEC, Euratom, ECSC) No 2290/77 determining the emoluments of the Members of the Court of AuditorsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 6 thereof, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 78e thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 206 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 180 thereof, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Articles 20 and 21 thereof, Whereas Council Regulation (ECSC, EEC, Euratom) No 3831/91 of 19 December 1991 amending the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities with a view to introducing a temporary contribution (1) incorporated in the Staff Regulations of Officials of the European Communities an Article 66a introducing such a temporary contribution; Whereas that temporary contribution should be applied mutatis mutandis to the President and Members of the Commission, the President, Judges, Advocates-General and Registrar of the Court of Justice, the President, Members and Registrar of the Court of First Instance and the Members of the Court of Auditors, HAS ADOPTED THIS REGULATION: Article 1 1. Article 19a of Regulation No 422/67/EEC, No 5/67/Euratom (2) is hereby replaced by the following: 'Article 19a Article 66a of the Staff Regulations of Officials shall apply mutatis mutandis to the President and Members of the Commission, the President, Judges, Advocates-General and Registrar of the Court of Justice and the President, Members and Registrar of the Court of First Instance.' 2. Article 19a of Regulation (EEC, Euratom, ECSC) No 2290/77 (3) is hereby replaced by the following: 'Article 19a Article 66a of the Staff Regulations of Officials shall apply mutatis mutandis to the Members of the Court of Auditors.' Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 April 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No L 361, 31. 12. 1991, p. 7. (2) OJ No L 187, 8. 8. 1967, p. 1. Regulation as last amended by Regulation (ECSC, EEC, Euratom) No 3835/91 (OJ No L 361, 31. 12. 1991, p. 16). (3) OJ No L 268, 20. 10. 1977, p. 1. Regulation as last amended by Regulation (EEC, Euratom, ECSC) No 2426/91 (OJ No L 222, 10. 8. 1991, p. 1).